internal_revenue_service number release date index number ----------------- ------------------------------------ --------------------------------------------- in re ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-151189-07 date may legend -------------------------------------------- -------------------------------------------------- ------------------------ ---------------------- --------------------- --------------------- -------------------------------------------------- ------------------------ ----------------- --------- --------- ------------- --------------------------------------------------------------------------------------- taxpayer husband child a child b c d trust company company x y dollar_figurez trustees --------------------------------------------------------- attorney accountant attorney date year year --------------------- ---------------------- ---------------------- --------------------------- ------- ------- dear ------------ this is in response to a letter from your authorized representative dated date and prior correspondence requesting an extension of time under sec_301 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of your generation-skipping_transfer gst tax exemption plr-151189-07 facts the facts and representations submitted are summarized as follows husband established trust on date in year trust was created for the benefit of child a and child b and their descendants trust was funded with husband’s entire limited_partnership_interest x in company and husband’s entire limited_partnership_interest y in company it is represented that no additional transfers have been made to trust since its creation and no distributions have been made from trust which would be subject_to the gst tax article second of trust provides in part that until the termination_date trustees may pay or apply so much or all or none of the net_income of the trust to or for the use or benefit of any one or more persons comprising a class consisting of husband’s children and more remote issue from time to time living in such amounts and proportions whether equal or unequal to the exclusion of any other member of such class and whether the whole thereof or a lesser amount as the trustees other than a beneficiary of the trust in their discretion shall from time to time determine and to accumulate the balance of the net_income if any and to add such accumulated income to the principal of the trust at the end of each trust year article second further provides that the trustees may at any time or from time to time pay or apply the principal of the trust to or for the use and benefit of any permissible income_beneficiary from time to time then living in such amounts and proportions whether equal or unequal as the trustees other than a beneficiary of the trust in their discretion shall from time to time determine for any such beneficiary’s best interest as each grandchild and more remote issue of husband attains age the trustees shall distribute dollar_figurez to that beneficiary the termination_date of trust is the earlier of years from the date of its creation or years after the death of the last person to die of a class consisting of husband’s issue and the issue of c and d who were living on the date of the creation of the trust husband and taxpayer wife engaged the services of attorney to assist them with the creation and funding of the trust on the advice of attorney husband and wife decided to split the gift to the trust and to allocate sufficient gst exemptions to the trust so that trust would have a zero inclusion_ratio husband and wife hired accountant to prepare their form sec_709 united_states gift and generation-skipping_transfer_tax returns for year they told accountant of their intention to allocate their gst exemptions to the trust accountant prepared the returns but failed to make the allocations plr-151189-07 the gift_tax returns for husband and wife for year were examined by the internal_revenue_service as a result of the examinations adjustments were proposed to the value of the assets transferred to the trust in year the proposed adjustments resulted in an increase in the value of the assets transferred husband and wife consented to the increase and paid the resulting additional gift_tax liability and interest in year subsequent to year husband and wife engaged the services of attorney in his review of the gift_tax returns filed by husband and wife for year attorney discovered that no gst exemptions had been allocated to the transfers to the trust in year you have requested an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate you gst_exemption to the transfers to trust in year using the gift_tax values as adjusted of those transfers in determining the amount of gst_exemption to be allocated law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect for the tax_year at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 plr-151189-07 sec_2642 provides in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for gift_tax purposes and such allocation shall be effective on and after the date of such transfer sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute and that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly prescribed by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-151189-07 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore wife is granted an extension of time of days from the date of this letter to make an allocation of her available gst_exemption with respect to her transfer to trust in year the allocation will be effective as of the date of the transfer and the value of the transfer as determined for federal gift_tax purposes will be used in determining the amount of wife’s exemption to be allocated to the trust the allocation should be made on a supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is included for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o’shea associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
